DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 14, is objected to because of the following informalities:  In claim 14, line 2, recites “initial segmentation output” however should recite “intermediate segmentation output”.  Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20, is rejected under 35 U.S.C. 101 because the specification does not exclude transitory embodiments as a possible meaning of the computer storage media, the specification of pending application is silent with respect to the definition of “computer storage media” hence the claimed “one or more computer storage media” in claim 20, covers both transitory and non-transitory embodiments. Thus, applying the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, and 14-20, is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Lin (US PGPUB 2018/0268548 A1).

As per claim 1, Lin discloses a method performed by one or more computers (Lin, Figs. 2-6), the method comprising: 
obtaining features of an input image (Lin, Fig. 3:320:340, and Fig. 6:620:640), the input image comprising a plurality of pixels (Lin, paragraphs 80, 81 and 83); 
for each of one or more time steps starting from an initial time step (Lin, Fig. 3:340:380) and continuing until a final time (Lin, Fig. 3:312(t=5)) step: 
generating a network input from the features of the input image and a current segmentation output as of the time step (Lin, Fig. 3:302:340:380), wherein the current segmentation output defines a current segmentation of the input image that assigns each of the plurality of pixels to a respective segmentation category from a predetermined set of segmentation categories (Lin, paragraphs 4, 7 and 40, discloses “the various embodiments will generate a segmented image isolating only those pixels that are associated with the adult male”), 
processing the network input using a convolutional recurrent neural network to generate an intermediate segmentation output for the time step (Lin, paragraph 45, discloses “a recurrence of intermediate segmentation (RIS) model in the iterative segmentations”), and 
generating an updated segmentation output for the time step from the intermediate segmentation output for the time step and the current segmentation output as of the time step (Lin, Fig. 3:304:306, and paragraphs 14 and 46, discloses generation of updated segmentation); and 
generating a final segmentation of the input image from the updated segmentation output for the final time step (Lin, Fig. 3:312:332, and paragraphs 81 and 102, discloses 

As per claim 2, Lin further discloses the method of claim 1, further comprising: outputting the final segmentation of the input image (Lin, Fig. 3:332 and Fig. 6:632).

As per claim 3, Lin further discloses the method of claim 1, wherein obtaining the features of the input image comprises: receiving the input image (Lin, Fig. 3:320 and Fig. 6:620); and 
processing the input image using a convolutional neural network to generate the features of the input image (Lin, Fig. 3:342, and Fig. 6:642).

As per claim 4, Lin further discloses the method of claim 3, wherein the convolutional neural network comprises a plurality of layers and has been pre-trained on an image classification task (Lin, paragraphs 43, 77 and 78), and wherein the features of the input image are generated from the outputs of one or more intermediate layers of the convolutional neural network (Lin, Fig. 3:342 and Fig. 6:642).

As per claim 5, Lin further discloses the method of claim 1, wherein for the initial time step the current segmentation output as of the time step is a predetermined initial segmentation output (Lin, Fig. 3:340, and paragraph 33).


As per claim 8, Lin further discloses the method of claim 1, wherein for each time step after the initial time step, the current segmentation output as of the time step is the updated segmentation output from the preceding time step (Lin, paragraph 81).

As per claim 9, Lin further discloses the method of claim 1, wherein generating the network input from the features of the input image and the current segmentation output as of the time step comprises: concatenating the current segmentation output onto the features (Lin, Fig. 3:344).

As per claim 14, Lin further discloses the method of claim 1, wherein generating an updated segmentation output for the time step from the initial segmentation output for the time step and the current segmentation output as of the time step comprises adding the updated segmentation output for the time step from the intermediate segmentation output for the time step and the current segmentation output as of the time step (Lin, Fig. 3:304-312, and paragraph 46).

As per claim 15, Lin further discloses the method of claim 1, wherein the convolutional recurrent neural network comprises a plurality of recurrent layers each having a plurality of convolutional gates (Lin, paragraph 94).

As per claim 16, Lin further discloses the method of claim 15, wherein a convolution applied by at least one of the convolutional gates of at least one of the plurality of recurrent layers is a 1 x 1 convolution (Lin, paragraph 77).

As per claim 17, Lin further discloses the method of claim 1, further comprising: determining a number of time steps to be included in the one or more time steps based on a number of time steps required to satisfy one or more criteria for generating the final segmentation of the input image (Lin, paragraphs 12 and 14).

As per claim 18, Lin further discloses the method of claim 17, wherein the one or more criteria include one or more of: one or more criteria for the quality of the final segmentation, one or more criteria for a time required to generate the final segmentation, or one or more criteria for an amount of computational resources to be consumed by generating the final segmentation (Lin, paragraph 12, 45 and 47).

As per claim 19, Lin discloses a system comprising one or more computers and one or more storage devices storing instructions that when executed by the one or more computers cause the one or more computers to perform operations (Lin, Fig. 9, and paragraph 149) comprising: 
For rest of claim limitations please see the analysis of claim 1.

As per claim 20, Lin discloses one or more computer storage media storing instructions that when executed by one or more computers cause the one or more computers to perform operations (Lin, Fig. 9:912:914, and paragraph 154) comprising: 
For rest of claim limitations please see the analysis of claim 1.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, and 10-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US PGPUB 2018/0268548 A1) and further in view of Wang (US PGPUB 2019/0164290 A1).

As per claim 6, Lin further discloses the method of claim 1, wherein the Lin does not explicitly discloses input image is a frame, and wherein for the initial time step the current segmentation output as of the time step is a segmentation output generated for an earlier frame (paragraph 33).
Wang discloses input image is a frame from a video (Wang, paragraph 19), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin teachings by providing a video data to the iterative process, as taught by Wang.
The motivation would be to improve the performance of the trained fully convolutional network system significantly while reducing complexity (paragraph 22), as taught by Wang.

As per claim 7, Lin in view of Wang further discloses the method of claim 6, wherein the total number of time steps in the one or more time steps is smaller for the input image than for generating a final segmentation for the earlier frame (Wang, paragraph 20).

As per claim 10, Lin further discloses the method of claim 1, wherein the updated segmentation output for the time step comprises, for each of the plurality of pixels, a respective segmentation categories (Lin, paragraph 40, discloses “the various embodiments will generate a segmented image isolating only those pixels that are associated with the adult male….”).

Wang discloses for each of the plurality of pixels, a respective score for each of the segmentation categories (Wang, paragraphs 20 and 21).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin teachings by assigning pixels a respective value according to segmentation category, as taught by Wang.
The motivation would be to improve the performance of the trained fully convolutional network system significantly while reducing complexity (paragraph 22), as taught by Wang.

As per claim 11, Lin in view of Wang further discloses the method of claim 10, wherein generating the final segmentation comprises determining an assignment for each of the plurality of pixels from the scores for the segmentation categories for the pixel in the updated segmentation for the final time step (Lin, paragraphs 45 and 53).

As per claim 12, Lin further discloses the method of claim 1, wherein the updated segmentation output for the time step comprises, Lin does not explicitly disclose for each of a plurality of pixels in a down- sampled version of the input image, a respective score for each of the segmentation categories.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin teachings by down-sampling the input image, as taught by Wang.
The motivation would be to improve the performance of the trained fully convolutional network system significantly while reducing complexity (paragraph 22), as taught by Wang.


Allowable Subject Matter
Claim 13, is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/Primary Examiner, Art Unit 2633